In an action to enforce the provisions of a separation agreement, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Becker, J.), entered September 30, 1993, as fixed the amount of the defendant’s pension benefits to which the plaintiff was entitled.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Becker at the Supreme Court in his memorandum decisions and orders dated April 29, 1993, July 21, 1993, and September 9,1993. Rosenblatt, J. P., Copertino, Hart and Friedmann, JJ., concur.